DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 9, 2019.  Claims 1-20 are pending.  Claims 1, 9 and 17 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0315345 to Newman et al. (hereinafter “Newman”).
Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman.
With respect to independent claims 1, 9 and 17, Newman discloses one or more sensors, configured to receive sensor input from a vicinity of a first vehicle, and to generate sensor data 
one or more processors, configured to detect a second vehicle from the received sensor data (see paragraph [0008]:  the one or more sensors may be configured to collect data on one or more other vehicles proximate to the subject vehicle.); 
determine from the sensor data one or more regions of a first type in a vicinity of the second vehicle and one or more regions of a second type in a vicinity of the second vehicle (see paragraph [0041]:  the processor may be configured to determine whether a potential hazard exists by analyzing data from the external sensors, thereby detecting the second vehicle, and may then determine whether the second vehicle is in the threat zone of the subject vehicle. In some embodiments, the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot, plus a side-encroachment region where the second vehicle could collide with the subject vehicle if either vehicle suddenly changed lanes. The front and back threat zones may comprise regions fore and aft of the subject vehicle where a second vehicle would likely collide with the subject vehicle if whichever vehicle is leading would suddenly stop. The processor may select different sequences of actions according to which threat zone is occupied, and other factors.); and 
control the first vehicle to avoid or reduce travel in the one or more regions of the first type, or to travel from a region of the first type to a region of the second type (see paragraph [0021]:  The processor may be configured to adjust the subject vehicle position to create such an escape route if none exists at a particular time. In an imminent collision emergency, the subject vehicle may use the escape route to avoid the collision.).  
With respect to dependent claims 2 and 10, Newman discloses wherein the one or more regions of the first type are blind spots of the second vehicle (see paragraph [0041]: The side 
With respect to dependent claims 3 and 11, Newman discloses wherein the one or more blind spots are regions in a vicinity of the second vehicle that are not visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side-mirror, or a right-side-mirror of the second vehicle (See Figure 1).  
With respect to dependent claims 4 and 12, Newman discloses wherein the one or more regions of the second type are regions in a vicinity of the second vehicle that are visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side-mirror, or a right- side-mirror of the second vehicle (see paragraph [0042]:  The side threat zones may encompass the subject vehicle's blind spot region, plus the side-encroachment threat region, plus the region where a second vehicle would have the subject vehicle in its blind spot. The side-ahead and side-behind boundaries of the side threat zones may be determined by the collision potential, or more specifically, whether the second vehicle would collide, or nearly collide, with the subject vehicle if either vehicle suddenly changed lanes. If the second vehicle is just ahead of the side threat zone and suddenly changes lanes in front of the subject vehicle, the second vehicle would miss the subject vehicle but would be too close for safety, at which time (if not sooner) the subject vehicle may recognize a potential hazard for front-end collision and may invoke a gradual deceleration to allow more space to open up between it and the second vehicle.).  
With respect to dependent claims 5, 13 and 18, Newman discloses wherein the one or more processors are further configured to detect from the sensor data a distance of the second vehicle relative to the first vehicle; and wherein the one or more processors are configured to control the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected distance (see paragraphs [0042] and [0043]:  the side threat zones extend contiguously from a predetermined distance behind the subject vehicle to a second predetermined distance ahead of the subject vehicle. Such side-behind and side-ahead 
With respect to dependent claims 6, 15 and 20, Newman discloses wherein the one or more processors are further configured to determine from the sensor data a position of a second vehicle relative to the first vehicle (see paragraph [0037]:  external sensors which may be configured to detect a second vehicle proximate to the subject vehicle and to measure parameters of the second vehicle such as its distance or angle or position or speed relative to the subject vehicle.); and 
a physical configuration of the second vehicle, and wherein the one or more processors determine the region of the first type and the region of the second type using the position of the second vehicle and the physical configuration of the second vehicle (see paragraphs [0037] and [0089]: The external sensors may also determine the status of the second vehicle's brake lights or its physical size, among other parameters.  The sizes of the threat zones may be determined by the sizes of the vehicles, the sizes of their blind spots, and/or the amount of time needed for each driver to evade an encroaching vehicle at freeway speeds. Usually the size and location of a second vehicle's blind spots are unknown since they depend on the type and setting of the second vehicle's mirrors. The size and location of the subject vehicle's blind spots are also highly variable according to each driver's seat position, head height, mirror settings, and a host of other factors.).  
Newman discloses wherein the one or more processors are further configured to detect from the sensor data an acceleration of the second vehicle relative to the first vehicle; and wherein the one or more processors are configured to control the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected acceleration (see paragraphs [0040] and [0044]:  he processor may be configured to adjust the control signals in real-time to cause the subject vehicle to more closely follow the velocity or acceleration called for by each action of the sequence of actions.  For example, if the sequence calls for accelerating at 1 kph/sec and the vehicle is actually accelerating at 1.1 kph/sec, the processor may reduce the throttle slightly, and thereby reduce the actual acceleration to more closely match the acceleration value specified in the sequence of actions.  Alternatively, the processor may include tracking type feedback wherein the processor is configured to monitor the deviation of the subject vehicle's actual position relative to the calculated trajectory, and to adjust the throttle control signals to bring the subject vehicle more closely along the projected trajectory, even if that deviates from the specified acceleration.  The action may also be conditional or bounded, such as continuing to accelerate until a particular condition has been met.  In some embodiments, the processor may adjust one or more parameters of the particular sequence, such as adjusting the amount of time that an acceleration or deceleration is performed, depending on the size of the second vehicle for example.).  
With respect to dependent claim 19, Newman discloses detecting from the sensor data a velocity of the second vehicle relative to the first vehicle; and controlling the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected velocity (see paragraph [0060]:  the processor may be configured to determine the relative velocity between the subject vehicle and the second vehicle, and thereby determine whether a potentially hazardous situation will likely persist or will spontaneously clear in due course.  The processor may be configured to calculate a dwell time, equal to the amount of time that the second vehicle is expected to remain in the threat zone based on its relative velocity and the physical length of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of U.S. Patent Publication No. 2019/0088138 to Kang.
With respect to dependent claims 7 and 16, Newman discloses wherein determining the configuration of the second vehicle comprises at least one of determining a position of at least one side mirror of the second vehicle relative to another detected element of the second vehicle (see paragraph [0089]:  the sizes of the threat zones may be determined by the sizes of the vehicles, the sizes of their blind spots, and/or the amount of time needed for each driver to evade an encroaching vehicle at freeway speeds. Usually the size and location of a second vehicle's blind spots are unknown since they depend on the type and setting of the second vehicle's mirrors. The size and location of the subject vehicle's blind spots are also highly variable according to each driver's seat position, head height, mirror settings, and a host of other factors.).
Newman does not explicitly disclose detecting a make of the second vehicle; detecting a model of the second vehicle; detecting a carriage type of the second vehicle; or any combination thereof.  
Kang discloses a mode initiator 250 may identify the model of the neighboring vehicle 600 and 650 sensed via a sensor or a communication device installed in the vehicle, and may obtain blind spot size information of the identified model using the blind spot size table (see paragraph [0083]).
It would have been obvious to one skilled in the art at the time of the invention to combine the blind spot size table of Kang with the processor that analyzes the threat zones based on the subject vehicle information of Newman in order to provide a system that effectively analyzes and retrieve configuration and attribute information of a second vehicle with presence in the subject vehicles blind spot to expeditiously minimize a collision risk of the second vehicle based on accurate position and location of the vehicle.
With respect to dependent claim 8, Newman does not explicitly disclose a look-up table stored in a memory, the look-up table comprising at least one of locations of regions of the first type of a vehicle make; locations of regions of the first type of a vehicle model; locations of regions of the first type based on a mirror position; locations of regions of the first type based on a carriage type; or any combination thereof.
Kang discloses a mode initiator 250 may obtain blind spot size information using a blind spot size table including blind spot size information for each model.  For example, the mode initiator 250 may identify the model of the neighboring vehicle 600 and 650 sensed via a sensor or a communication device installed in the vehicle, and may obtain blind spot size information of the identified model using the blind spot size table.  The mode initiator 250 may calculate the blind spot of the neighboring vehicle currently on the road using the obtained blind spot size information and the location information of the neighboring vehicle. The blind spot size table may include blind spot size information for each car model, and may include blind spot size information for each height and length of a neighboring vehicle.  The blind spot size table may take two or more factors from among a car model, a height, and a length, and may store a blind spot size for each case in 
It would have been obvious to one skilled in the art at the time of the invention to combine the blind spot size table of Kang with the processor that analyzes the threat zones based on the subject vehicle information of Newman in order to provide a system that effectively analyzes and retrieve configuration and attribute information of a second vehicle with presence in the subject vehicles blind spot to expeditiously minimize a collision risk of the second vehicle based on accurate position and location of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661